Simmons, Justice.
The only ground insisted upon for a reversal of the *517judgment of the court below in refusing to grant a new trial in this case, was that of newly discovered evidence. It seems from the record that the plaintiff in error, after the trial of the case, found a receipt given to him by one Patrick for money which Coggin, the plaintiff' in error, had paid out for Parks. The court did not err in refusing to grant a new trial upon this ground. Coggin testified in the court below that he had paid out certain money of his own at the request of Parks, but could not remember exactly to whom he paid it. Parks denied this, and claimed in his testimony that ail the money that Coggin had paid out was his (Parks’) money. The jury believed Parks. We do not think, if a new trial were granted, that this receipt would be decisive of the case before another jury. Besides, it is cumulative in its nature, going to sustain the testimony given by Coggin. Judgment affirmed.